USCA11 Case: 21-11655      Date Filed: 01/05/2022   Page: 1 of 2




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11655
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MATTHEW KORCZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
           D.C. Docket No. 2:19-cr-00193-RDP-JHE-2
                   ____________________
USCA11 Case: 21-11655        Date Filed: 01/05/2022    Page: 2 of 2




2                      Opinion of the Court               21-11655


Before NEWSOM, LAGOA and BRASHER, Circuit Judges.
PER CURIAM:
       Charles Prueter, appointed counsel for Matthew Korcz in
his direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to An-
ders v. California, 386 U.S. 738 (1967). Our independent review
of the entire record reveals that counsel’s assessment of the rela-
tive merit of the appeal is correct. Because independent examina-
tion of the entire record reveals no arguable issues of merit, coun-
sel’s motion to withdraw is GRANTED, and Korcz’s conviction
and sentence are AFFIRMED.